EXHIBIT 10.99

 

AMENDMENT

 

TO THE $385,000 PROMISSORY NOTE DATED February 19, 2018

 

The parties agree that $385,000 Promissory Note by and between Cool
Technologies, Inc. (“Company”) and Lucas Hoppel (“Holder”) is hereby amended as
follows:

 

Maturity Date: The Maturity Date shall be extended to August 1st, 2019.

 

ALL OTHER TERMS AND CONDITIONS OF THE $385,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated May 1st, 2019 by
signing below:

 



     /s/ Tim Hassett  /s/ Lucas Hoppel Tim Hassett   Lucas Hoppel TitleCool
Technologies, Inc.    

Chief Executive Officer

 

 

 

 



 